PER CURIAM:
Christopher Lamar Jackson appeals the district court’s order granting the government’s motion to dismiss his action seeking the return of personal property. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Jackson’s informal brief does not challenge the basis for the district court’s disposition, Jackson has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.